FILED
                             NOT FOR PUBLICATION                             JAN 16 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BALDEV SINGH,                                     No. 11-71893

               Petitioner,                        Agency No. A044-670-022

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Baldev Singh, a native and citizen of India, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir.

2008). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because Singh did not demonstrate that the evidence he submitted with his motion

was new and previously unavailable. See 8 C.F.R. § 1003.2(c)(1) (evidence

offered with a motion to reopen must have been unavailable and unable to have

been discovered or presented at the former hearing); see also Toufighi, 538 F.3d at

996. Contrary to Singh’s contention, the agency did not rely on general country

conditions to deny his claim.

      We lack jurisdiction to review Singh’s contentions regarding the

immigration judge and his hearing, as well as his contentions regarding a fear of

harm as an ex-felon and a fear due to his human rights political opinion, because

he did not exhaust them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                                                              11-71893